Citation Nr: 0028888	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for status post right anterior 
cervical diskectomy and fusion at the C5-C6 level with mild 
radiculopathy, from November 30, 1993.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1968 to December 
1970, including a period of active duty for training in 
September 1984..

This appeal arises from an April 1997 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which granted 
service connection for the veteran's cervical spine 
disability.  This disability was initially evaluated as 20 
percent disabling from November 30, 1993.  The veteran 
appealed this evaluation.  By rating decision of November 
1998, the evaluation of his cervical spine disability was 
increased to 40 percent disabling effective from September 1, 
1998.  The veteran expressed his dissatisfaction with this 
evaluation and its effective date and, thus, continued his 
appeal.

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) in his substantive appeal of March 1999.  
However, he withdrew this hearing request in January 2000.

The Board acknowledges that this case came before it from 
appeals of what initially were considered two separate 
issues.  That is, entitlement to an increased evaluation for 
a cervical spine disability and whether an earlier effective 
date was warranted for a 40 percent evaluation of this 
disability.  As will be discussed in the following analysis, 
these issues are inextricably intertwined and will be 
adjudicated on the basis of the propriety of the RO's initial 
evaluation of the cervical spine disability.

In January 1999, the veteran contended that the grant of 
service connection for his cervical spine disability should 
be effective from at least October 1993.  As the effective 
date of the cervical spine disability is currently November 
30, 1993, this contention appears to be a claim for an 
earlier effective date for the grant of service connection.  
In addition, the veteran asserted in a substantive appeal of 
March 1999 that he had disabilities associated with his 
"entire" back that were the result of his military service.  
It appears to the Board that this is a claim for service 
connection for thoracic and lumbosacral spine disabilities.  
None of the issues described in this paragraph are properly 
before the Board at the present time, nor are they 
inextricably intertwined with the issues on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.

In a letter of October 1994, a private chiropractor indicated 
that the veteran had experienced "personality changes" due 
to his cervical spine pain and disability.  Workers' 
compensation letters of January 1991 noted that the veteran's 
claim for a major depressive episode had been accepted.  In 
addition, a private physician indicated in April 1998 that 
the veteran had incurred a left scapular myalgia as a result 
of his neck surgery earlier in the same month.  This same 
physician opined in January 1999 that the veteran suffered 
with a chronic sleep syndrome due to the chronic pain 
resulting from his service-connected neck disability.  The 
Board finds this to raise informal claims of entitlement to 
secondary service connection for a psychiatric disability, 
left scapular myalgia, and chronic sleep syndrome either 
arising from, or aggravated by, his cervical spine 
disability.  See 38 C.F.R. § 3.310 (1999).  These issues are 
not properly before the Board at the present time and they 
are not inextricably intertwined with the issue on appeal.  
Thus, these issues are referred to the RO for the appropriate 
action.  See 38 C.F.R. § 3.155 (1999).


FINDINGS OF FACT

1.  For the periods from November 30, 1993, to April 11, 
1994, and from June 1, 1994 to July 20, 1997, the 
preponderance of the medical evidence indicates that the 
veteran's service-connected cervical spine disability was 
characterized by severe symptoms of intervertebral disc 
syndrome with intermittent relief.

2.  For the periods from July 21 to August 18, 1997; from 
December 1, 1997 to April 13, 1998, and from September 1, 
1998 to February 24, 1999, the preponderance of the medical 
evidence indicates that the veteran's service-connected 
cervical spine disability was characterized by pronounced 
symptoms of intervertebral disc syndrome.



CONCLUSIONS OF LAW

1.  A 40 percent evaluation, but not more, is warranted for 
the veteran's cervical spine disability for the periods from 
November 30, 1993 to April 11, 1994 and from June 1, 1994 to 
July 20, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.14, 4.20, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Code 5293 (1999).

2.  A 60 percent evaluation, but not more, is warranted for 
the veteran's cervical spine disability for the periods from 
July 21 to August 18, 1997, from December 1, 1997 to April 
13, 1998, and from September 1, 1998 to February 24, 1999.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.14, 4.20, 
4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The RO received the veteran's claim for service connection 
for a neck disability on November 30, 1993.  It was reported 
by the veteran that he had sustained a whiplash injury to his 
neck during a jeep accident while on active duty for 
training.  

A November 1993 physical examination indicated that the 
veteran had normal range of motion in his spine, full range 
of motion in his extremities, and a well-developed 
musculature.  There were no motor strength or sensory 
deficits.  His reflexes were symmetrical and found to be 
"3+". 

A private magnetic resonance image (MRI) of November 1993 
indicated that there were moderate size extradural defects 
present on the right side of the neck at the C5-C6 and C6-C7 
levels.  This defect was compatible with disc herniation, but 
spondylosis also had a similar appearance.  There was 
compression of the right side of the spinal cord and 
narrowing of the neural foramina at the same level.  Mild, 
bilateral, spondylosis narrowing was found at the C4-C5 
level.  Finally, there was a central and left side extradural 
defect at the C3-C4 again compatible with either disc 
herniation or spondylosis.  There was no evidence of neural 
compression at this locus.  The veteran received 
electromyography (EMG) and nerve conduction testing in early 
December 1993.  His EMG was reported to be normal.  However, 
nerve conduction testing was "borderline" with conduction 
at upper limits of normal across the distal median.  The 
impression noted that "this study fails to identify a 
definite root lesion."

Richard Weisman, M.D., examined the veteran in mid-December 
1993.  He complained of neck pain, intrascapular muscle 
spasm, and numbness in his thumb along the C6 distribution.  
It was noted that the veteran used five to eighty 200 
milligram tablets of Ibuprofen a week to control his pain.  
On examination, the veteran had full range of motion in his 
cervical spine.  Cranial nerve, motor strength, coordination, 
and cerebellar examination were all found to be normal.  
However, the veteran's sensory examination was abnormal.  
There was "depressed" absent biceps and brachioradialis 
reflexes.  The impression was cervical spondylotic myelopathy 
and radiculopathy.  It was the examiner's opinion that the 
veteran had sensory symptoms in the C6-C7 distribution and 
that the spinal cord was under stress at the root level.  The 
examiner recommended that the veteran receive a surgical 
consultation.

Hatem S. Abdo, M.D., examined the veteran in late December 
1993 and noted that his complaints included neck pain with 
numbness and tingling involving the right thumb finger.  He 
denied any weakness associated with his upper extremities.  
On examination, there was some tenderness across the lower 
cervical spine.  Range of motion in the neck and upper 
extremities was within normal limits, except for right 
lateral rotation of the neck.  There was minimal weakness in 
the right biceps and triceps.  Reflexes were diminished in 
both biceps, but there was hyperreflexia in the triceps.  
There was diminished sensation to pin prick involving the C6 
dermatone on the right side.  The impression was herniated 
cervical disc disease at the C5-C6 level with spinal cord 
compression.  It was reported that the surgical options had 
been discussed with the veteran as the examiner was concerned 
about compression of the cervical cord.

In January 1994, the veteran was examined by Zia Zakai, M.D., 
and he reported having considerable problems with neck and 
right upper extremity pain, paresthesia, and weakness.  
Physical examination noted tenderness at the right supra 
spinatus area with some restriction on shoulder abduction and 
external rotation.  Bicep jerks were weak bilaterally, tricep 
jerks were 3+, and there were diminished pinprick sensations 
over the C6 dermatome.  Right hand grip strength was less 
than left hand.  The results of the November 1993 MRI were 
noted.  The diagnosis was cervical disc disease with C5-6 
radiculopathy.  Surgery was recommended.
 
The veteran submitted a diary of his symptomatology in June 
1994.  However, these entries are only dated from 1979 to 
1985.  A letter from the veteran's private chiropractor, 
Barbara L. Downes, D.C., indicated in January 1994 that the 
veteran complained of neck pain with paresthesia and right 
upper extremity weakness.  The chiropractor reported that 
based on cervical X-rays and examination, the diagnoses were 
discogenic cervicobrachial radiculopathy, progressed 
degenerative joint disease, and cervical kyphosis.  It was 
found that the veteran's neck symptoms would require ongoing 
treatment and were expected to have intermittent exacerbation 
of pain and stiffness.  

Private hospitalization records from April 1994 indicated 
that the veteran underwent an anterior cervical diskectomy 
with bony fusion of the C5 and C6 vertebra.  It was noted 
that conservative treatment had not improved the veteran's 
symptoms and this surgical procedure became necessary.  The 
hospital summary reported that the veteran's post-operative 
course was uneventful and he was discharged with a diagnosis 
of cervical disc herniation at the C5-C6 level.

In a letter of October 1994, Dr. Downes indicated that since 
his surgery the veteran had experienced pain and weakness in 
his right shoulder, arm, hand, and fingers.  There was also 
paresthesia in the right fingers.  A band of pressure was 
found around the proximal right extremity.  It was indicated 
that the veteran's severe neck pain precluded sleep.  The 
veteran also suffered with upper back pain, which was more 
severe on the left side.  The chiropractor commented that 
while a cervical collar helped relieve the veteran's neck 
pain, it did not alleviate his radiculopathy.  It was noted 
that the veteran took over-the-counter pain medication on a 
daily basis.

In February 1997, the RO received a copy of the Dr. Downes' 
letter dated in October 1994.  However, this copy had a list 
of symptoms attached to it.  It is not clear whether these 
symptoms were identified by the chiropractor or the veteran 
as one sentence states: "Sometimes I am not at all pleasant 
to be around."  The listed symptoms included numbness in the 
right thumb and fingers, pain and weakness in the right upper 
extremity, pressure and tightness around the right upper arm 
and shoulder, neck pain making it difficult to fall asleep, 
daily use of a cervical collar and pain medication, and 
limited range of motion in the neck.  The veteran's radiating 
cervical pain was characterized as extreme and analogized to 
a tooth ache.

A VA neurologic examination was afforded the veteran in 
October 1994.  It was noted by the examiner that the claims 
file was not available for review, but a detailed history was 
reported.  The veteran complained of neck and right arm pain 
with numbness in his thumb and fingers.  He believed that the 
disorder was probably worse than before the surgery.  The 
examination revealed no abnormalities except for slight 
weakness in muscle strength and decrease in reflexes in the 
right upper extremity.  His sensory examination was found to 
be within normal limits.  The diagnosis was cervical disc 
disease at the C5-C6 level, status post disc surgery and 
fusion.

He was also given a VA orthopedic examination in November 
1994.  The examiner indicated that the claims files were not 
available for review, but he discussed a detailed history of 
the veteran's cervical disability along with a discussion of 
his most recent MRI.  The veteran complained of constant 
posterior cervical pain with radiation down the right upper 
extremity to the right hand.  He also complained of right 
hand numbness.  The veteran noted that his pain was not 
intensified nor relieved by anything.  The appellant reported 
using Percocet for pain.  On examination, the veteran's 
surgical scar on his neck was found to be well-healed, have 
normal appearance, and without deformity.  There was no 
tenderness, crepitus, or paraspinal spasm.  Range of motion 
in the cervical spine was 20 degrees forward flexion, 20 
degrees backward extension, bilateral flexion to 30 degrees, 
and bilateral rotation to 45 degrees.  There was no objective 
evidence of pain on motion.  The veteran had normal fine and 
gross manipulation, but there was slightly diminished grip 
strength on the right side when compared to the left.  The 
impression was status post anterior cervical fusion and 
diskectomy.  

A letter from Dr. Abdo, dated in February 1995 indicated that 
the post-operative course since his April 1994 had been 
uneventful.  In March 1995, the veteran's former private 
chiropractor, John M. Berz, D.C., submitted a letter 
detailing the veteran's complaints and treatment from 1979 to 
1987.  At a hearing on appeal in March 1995, the veteran 
primarily testified about his military service and the 
incurrance of his neck disability.  In addition, he claimed 
that he had pain in his neck and right upper extremity with 
numbness in his right fingers.  He asserted that the use of a 
cervical collar and pain medication would temporarily relieve 
his neck pain.  The veteran alleged that 10 to 15 minutes of 
use of his hand would result in fatigue.

In early June 1994, a private outpatient record indicated the 
veteran still complained of residual neck discomfort with 
occasional radiation into the right upper extremity.  
Examination revealed a well-healed scar and motor strength 
was within normal limits.  The veteran was instructed to wean 
himself off the use of a cervical collar.  A mid-June 1994 
examination found motor strength and sensation within normal 
limits.  By early July 1994, the veteran acknowledged 
moderate improvement in his symptoms.  He still complained of 
some residual pain across his right shoulder and upper 
extremity with residual numbness in his right thumb and 
fingers.  On examination, his motor strength and sensation 
were within normal limits.  He was placed on pain medication 
and instructed to discontinue the use of his cervical collar.  
In February 1995, it was reported that the veteran continued 
to complain of some "mild" neck discomfort that radiated 
into his right upper extremity.  He also claimed to 
experience intermittent numbness in his right hand.  The 
veteran alleged that his prescribed muscle relaxants only 
provided temporary relief to his "significant" discomfort 
that existed for "most of the time."  He was advised to 
continue the use of a cervical collar and muscle relaxants.

The veteran was given both orthopedic and neurological 
examinations in March 1995.  These examinations were 
conducted by the same VA physician.  It was indicated that 
the veteran's claims file had been available for review.  The 
veteran complained of constant posterior cervical pain with 
frequent radiation into the right upper extremity.  He also 
claimed to have numbness in his right hand.  On examination, 
the veteran was found to be well-developed and well-
nourished.  His surgical scar on the neck was found to be 
well-healed.  There was no neck tenderness or paraspinal 
spasm.  However, moderate crepitus was found on right and 
left rotation of the neck.  Range of motion was 20 degrees 
forward flexion, 20 degrees backward extension, 30 degrees 
bilateral flexion, and 45 degrees bilateral rotation.  There 
was no objective evidence of pain on motion.  The veteran had 
normal fine and gross manipulation, but his right bicep had 
very slight weakness.  A cervical spine X-ray noted the 
absence of a lordotic curve, anterior fusion at the C5-C6 
level, and slight narrowing of the disc space at the C6-C7 
level that suggested disc degeneration.  The impression was 
status post right anterior cervical diskectomy and fusion at 
the C5-C6 level.

The VA neurological examination of March 1995 indicated that 
the veteran's sensation was intact, except for decreased pin 
and touch sensation on the right hand.  This decrease was 
found to be mild, except for a very marked decrease in 
sensation along the radial and palmer aspects of the right 
thumb and second finger.  His motor strength in the upper 
extremities was five on a scale of one to five, except for 
mild weakness in right hand grip strength.  There was no 
atrophy.  His deep tendon reflexes were "2+" and equal.  
There were no other abnormal test results.  The impression 
was mild C6 radiculopathy.

In July 1997, Dr. Abdo examined the veteran and found 
evidence of radicular symptoms down the right extremity.  A 
MRI revealed a large bony osteophyte at C5.  Dr. Abdo opined 
that this was probably causing spinal cord compression and 
radicular symptoms.  The appellant informed the examiner that 
he was unable to take any anti-inflammatory medication.  
Physical therapy was ordered, and it was opined that surgery 
may again be needed.

In a private neurologic examination on July 21, 1997, the 
veteran claimed that after his 1994 surgery his neck symptoms 
had not changed.  He complained of weakness, numbness, and 
pain involving his right upper extremity extending to the C6 
and C7 compartments.  It was noted that MRI scans from 1994 
and 1997 revealed stenosis at the C5-C6 and C6-C7 levels with 
lesser problems at the C4-C5 level.  On examination, motor 
strength was five out of five, except for his weakness in his 
right grip, finger extensors, wrist extensors, and triceps 
which measured four out of five.  There was tenderness to the 
right side medial scapular region and numbness in the right 
index finger and thumb.  Deep tendon reflexes were sluggish 
in both biceps and absent in the triceps.  Elevation of the 
veteran's arms and hyperextension of his neck produced pain.  
The neurologists theorized that he veteran could be have 
irreversible numbness and pain as the nerve fibers could have 
undergone "mini strokes."  The impression was right C5-C6 
and right C6-C7 cervical spondylitic radiculopathy with 
stenosis and C4-C5 mild stenosis without cord compression.  
By mid-August 1997 it was indicated that the veteran had 
undergone computerized tomography (CT) scan of his cervical 
spine.  This testing revealed ossification of the posterior 
longitudinal ligament (OPLL) from the C5 vertebra to the C7 
with "a little bit" at the C4-C5 level.  A cervical 
myelography revealed a small anterior extradural defect at 
the C3-C4 level, a moderate size anterior extradural defect 
at the C4-C5 level, and a large anterior extradural defect at 
the C5-C6 level.  It was recommended by the physician that 
the veteran undergo further surgery, but warned that such a 
procedure would result in a 15 percent loss of range of 
motion.  The impressions were right C5-C6 and C6-C7 cervical 
spine stenosis secondary to OPLL and spondylosis; lesser 
spondylitic changes at the C3-C4 and C4-C5 levels, and 
previous C5-C6 ACF surgery.

An operative report of mid-August 1997 indicated that the 
veteran had undergone subtotal vertebrectomies of the C5 and 
C6 vertebra and excision of the OPLL.  It was noted that 
moderate to severe scar tissue existed at the former surgical 
site.  The post-operative diagnosis was right C5-C6 cervical 
spondylalgic radiculopathy with OPLL causing stenosis.  In 
late August 1997, the veteran's physician indicated that he 
would not recover from his cervical spine surgery until late 
November 1997.

In November 1997, the veteran was given a private CT scan of 
his cervical spine.  Abnormalities noted included mild 
anterior spondylotic ridging at the C3-C4 level; an ununited 
anterior interbody fusion with bone graft in a good position 
at the C5-C6 level, and mild to moderate spondylotic ridging 
with narrowing of the right neural foramina.  Also, at the 
C5-C6 level, there was impingement at the thecal sac from 
osteophyte and possible free fragments with minimal narrowing 
of the right neural foramina.  

An outpatient record of early December 1997 noted that the 
veteran presented "new symptoms" that consisted of 
"persistent neck pain" that was different than before.  His 
severe radicular arm pain had subsided, but now he had a 
"great deal" of neck and proximal arm pain made worse with 
hyperextension and rotation.  There was also numbness in his 
right fingers that spread over the dorsum of the right hand 
and intermittent numbness of the left fingers.  Based on the 
physician's review of the cervical spine CT scans, it was his 
opinion that the veteran may have pseudarthrosis at the C5-C6 
level.  A subsequent outpatient record indicated that the 
veteran continued to suffer with neck and arm pain.  The 
physician indicated that there was the possibility of failure 
of the fusion at the C5-C6 level.  As for the calcification 
of the ligament in the neck, the physician indicated that 
surgery had revealed that it was not causing pressure at that 
time.  The impression was suspected C5-C6 cervical spine 
pseudarthrosis.

The veteran was afforded a VA neurologic examination in 
December 1997.  It was noted that the claims files were not 
available for review.  However, a detailed medical history 
was taken.  The appellant complained of pain in his neck, 
right shoulder, and right arm.  The veteran claimed there was 
numbness in his right thumb and fingers and some weakness in 
his right hand.  He also asserted that he had intermittent 
numbness in his left little finger.  The veteran alleged that 
he had trouble turning to the right and would wake up in the 
middle of the night with neck pain.  He denied any neck pain 
when coughing or sneezing.  The veteran asserted that his 
previous operations had not alleviated his neck symptoms.  On 
examination, the surgical scar on the veteran's neck was 
well-healed and non-tender.  There was no muscle weakness, 
atrophy, or fasciculation, however, there was contraction in 
the left brachial radialis muscle.  Deep tendon reflexes were 
"2+" on the left, but were barely present in the right 
bicep and brachial radialis.  Sensation was normal 
throughout.  The diagnosis was cervical disc disease, status 
post diskectomy and fusion.

A VA orthopedic examination was given to the veteran in 
January 1998.  His complaints included pain and numbness that 
radiate from his neck into his right arm and decreased range 
of motion in his neck since his last surgery.  The veteran 
claimed that he was unable to turn his head to the right and 
was therefore prohibited from doing activities such as drive 
a car in reverse.  It was noted by the examiner that he did 
not have a "complete medical record" available for review, 
but a detailed medical history was taken from the veteran.  
In addition, this examiner was able to review the veteran's 
recent private treatment records to include a cervical CT and 
bone scan.  On examination, the veteran walked with a stiff 
neck.  Range of motion in the neck was 25 degrees forward 
flexion, 12 degrees hyperextension, lateral bending to the 
right of 15 degrees and to the left of 30 degrees, and 
rotation to the right of 40 degrees and to the left of 30 
degrees.  It was opined by the examiner that impingement in 
the cervical spine was likely responsible for the veteran's 
persistent neurologic symptoms and intermittent symptoms of 
pain in the right arm.  The impression was moderate to severe 
cervical disc disease, status post fusion times two, with 
evidence of persistent impingement of the anterior epidural 
space and some minimal narrowing of the right neural 
foramina.  

A private MRI of the cervical spine was taken in March 1998.  
This revealed status post anterior interbody fusion at the 
C5-C6 level with no spinal cord compression or neural 
foraminal stenosis.  At the C6-C7 level, there was mild disc 
herniation or spondylotic spur that caused mild impingement 
on the spinal cord and encroachment onto the right neural 
foramen.  At the C3-C4 level, there was a small disc 
herniation or spondylotic spur that mildly impinged on the 
spinal cord and caused probable mild neural foraminal 
stenosis.  At the C5-C4 level, there was mild disc bulging or 
spondylotic ridging with minimal left neural foraminal 
stenosis.  

An EMG and nerve conduction test was performed in March 1998.  
The veteran noted that after his August 1997 neck surgery, 
his symptoms had improved but never totally resolved.  In 
early March 1998, however, he claimed that he had developed 
acute pain in his right upper arm and triceps with tingling 
down the arm to the radial aspect of the right hand.  He also 
complained of some weakness in the right arm and noted that 
oral steroids helped to alleviate, but not eliminate, some of 
his symptoms.  On examination, the veteran was in significant 
discomfort.  Cervical motion was markedly reduced due to 
pain.  Deep tendon reflexes were 2+ in the right upper 
extremity and 3+ in the left.  Sensory examination revealed 
decreased perception over the tips of his right fingers.  
Muscle testing showed no definite weakness.  EMG testing 
found no abnormalities and nerve conduction testing noted 
normal results.  The assessment was no electrical evidence of 
a neuropathy or radiculopathy.  A previously seen C7 
distribution was no longer present, but the examiner 
recommended repeat testing in the future.  The examiner 
assessed that there was no electrical evidence of neuropathy 
or radiculopathy. 

A private outpatient record of March 1998 indicated that the 
veteran had "done well" since his December 1997 neck 
surgery.  However, approximately ten days prior to this 
appointment, the veteran developed excruciating pain in his 
neck and down the right arm with numbness in the hand.  On 
examination, muscle strength was five out of five in the 
upper extremities.  Deep tendon reflexes were "2+" in both 
biceps and "1+" in the triceps.  The surgical incision 
looked "good."  The examiner expressed his belief that the 
exacerbation of the veteran's pain was the result of a 
stretch injury to the nerve root at the C6-C7 level and was 
optimistic that the symptoms would improve without surgery.  
The impression was right C6-C7 cervical spondylotic 
radiculopathy, post-surgical C5-C6 ACF in August 1997 with 
good results, and to rule out retrolisthesis of the C4 
vertebra backwards on the C5 vertebra.

In early April 1998, a private outpatient record noted that 
examination of the upper extremities revealed weakness in the 
right tricep and finger extensors.  This weakness was 
measured as four out of five.  Deep tendon reflexes were 
"1+" in both biceps and absent in both triceps.  The 
veteran complained of numbness in his right forearm and hand.  
After reviewing the veteran's recent test results, the 
physician concluded that the veteran had a herniated disc at 
the C6-C7 level with foraminal stenosis and spondylotic 
ridge.  It was noted that the previous fusion at the C5-C6 
level looked good.  The physician opined that the veteran 
suffered with C7 radiculopathy and had motor weakness that 
corresponded to this problem.  Further surgery was discussed 
with the veteran.  The impression was right C6-C7 cervical 
spondylotic radiculopathy with superimposed herniated nucleus 
pulposus, post-surgical C6-C7 ACF in August 1997 with good 
results, and to rule out superimposed right thoracic outlet 
syndrome.

A private vascular consultation was conducted by Michele T. 
Cerino, M.D., in April 1998.  His chief complaint was 
numbness, tingling, and pain in his right shoulder, arm, and 
hand.  He claimed that these symptoms had been present for 
"quite some time" but had increased in severity since March 
1998.  On examination, no tenderness was found.  Grip 
strength in the right hand was 28 kilograms and in the left 
it was 32 kilograms.  Range of motion in the neck was 
"greatly impaired" and estimated to be only 40 percent of 
normal.  There was no atrophy in the hands and hand function 
was essentially normal, except for numbness in the thumb, 
index, and middle fingers.  The impression was no evidence 
for thoracic outlet syndrome and examination compatible with 
a discogenic problem at the C5-C6 level affecting the right 
upper extremity. 

In mid-April 1998, the veteran was hospitalized for 
diskectomy and fusion at the C6-C7 level.  A discharge 
summary noted a final diagnosis of C6-C7 cervical spondylotic 
radiculopathy.  

An outpatient follow-up in late April 1998 indicated that the 
veteran had sustained a spinal fluid leak, but this leak had 
resolved.  However, he had developed a hygroma.  The 
impressions were post-surgical C6-C7 ACF with resolution of 
radicular pain, and post-operative spinal fluid leak with 
hygroma formation in cervical neck area.  

An outpatient record of late May 1998 indicated that the 
veteran still had weakness and pain in his "left" arm.  On 
examination, muscle strength was five out of five throughout 
the upper extremities, except for the left tricep which was 
four out of five.  Deep tendon reflexes were "1+" 
throughout the upper extremities, except for both triceps 
which were absent.  The surgical scar was well-healed.  Gross 
sensory examination was normal in the left arm, but was 
abnormal in the right arm and was opined to represent a 
permanent loss of sensation.  Due to cervical bone fusions 
and muscle tightness, there was a permanent 40 percent loss 
of range of motion in the neck.  The impression was post-
surgical C6-C7 ACF and previous C5-C6 ACF surgery.

A VA neurologic examination was provided the veteran in early 
September 1998.  A detailed medical history was recorded and 
the veteran complained of pain and numbness in both of his 
arms.  The examination of the extremities revealed no 
weakness, atrophy, or fasciculation.  Deep tendon reflexes 
were "2+" throughout, expect for "barely present" reflexes 
in the right bicep and brachioradialis.  There was decreased 
sensation in the both thumbs, index fingers, and the right 
hand.  The diagnosis was cervical disc disease at the C5-C6 
and C6-C7 levels, status post three surgeries.  

A few days later in September 1998, the veteran underwent 
another VA orthopedic examination.  The examiner noted that 
the veteran's claims file was not available for review, but a 
detailed medical history was reported.  The veteran 
complained of intermittent posterior cervical pain with 
frequent radiation into both arms.  He noted that this pain 
was not intensified or alleviated by anything, but 
acknowledged that muscle relaxers did provide some 
improvement in his symptoms.  The veteran also claimed to 
have numbness and weakness in the fingers of both hands.  On 
examination, the veteran appeared to be well-developed and in 
no distress.  His surgical scar was well-healed.  There was 
no tenderness, crepitus, or paraspinal spasm.  Range of 
motion in the neck was 20 degrees forward flexion, 20 degrees 
backward extension, 30 degrees bilateral lateral flexion, and 
35 degrees rotation.  There was no objective evidence of pain 
on motion.  The veteran had normal grip and grasp.  His fine 
and gross manipulation functioning capacities were normal.  
The impression was status post anterior cervical laminectomy 
and fusion from C5 through C7 times three.

The veteran was examined by Robert G. Hennessy, M.D., in 
December 1998.  He complained of continued pain and tingling 
in his neck, arms, and hands.  On examination, there was some 
weakness in his triceps with no other gross motor strength 
deficits.  Deep tendon reflexes were "1+" at the wrist and 
biceps, however, tricep reflexes were depressed.  It was 
noted that cervical MRI indicated significant outlet 
encroachment from C4 to C7, but artifacts from the veteran's 
multiple surgeries were felt to make the MRI findings 
unreliable.  Further cervical spine surgery was discussed 
with the veteran as the physician felt that additional 
surgery could significantly relieve the veteran's pain.

A private outpatient record of early January 1999, prepared 
by Kenneth J. Murray, M.D., noted the veteran's complaints of 
pain, weakness, and numbness in his neck and arm.  This pain 
was reported to be chronic and not relieved with the use of 
medication.  The veteran's pain was also reported to have 
resulted in sleep deprivation.  It was noted by the examiner 
that the veteran's neck disability had resulted in absent 
tricep reflexes, loss of strength in his triceps, headaches, 
and neck spasms.  The examiner opined:

[The veteran] form a neurological 
standpoint, ...has at least a 60% permanent 
disability...with regard to both his 
cervical and lumbar spinal axis...[The 
veteran's] 60% neurological permanent 
disability began in April 1994.  His 
symptoms, for which I saw him in 1997 
were the same symptoms for which Dr. 
Abdo, neurosurgeon, treated him for by 
way of a C5-C6 anterior cervical 
diskectomy and fusion surgery in 1994.  
His symptoms have been chronic and 
unimproved.  In fact, he had 
progressively worsened recently.

The physician further recommended that the veteran have more 
surgery.  The impressions included chronic multi-level 
cervical spondylotic radiculopathy and chronic pain syndrome.

Another private CT scan of the cervical spine was obtained in 
January 1999.  The examination report concluded that there 
was anterior cervical fusions at the C5-C6 and C6-C7 levels, 
relatively large hyperdense structures on the right at the 
C5-C6 and C6-C7 levels which compress the thecal sac and C6 
nerve root, degenerative changes with mild spinal stenosis at 
the C3-C4 level, and degenerative changes with ossification 
of the posterior longitudinal ligament and mild spinal 
stenosis at the C4-C5 level.  There was also multi-level 
foraminal stenosis.  The veteran was hospitalized on February 
25, 1999 for further cervical spine surgery.

II.  Analysis

Duty to Assist

According to 38 U.S.C.A. § 5107(a), the duty to assist the 
veteran in the development of his claim only attaches to 
well-grounded claims.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a disorder for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran asserts that his service-connected neck 
disability is worse than originally evaluated; thus, he has 
raised a well-grounded claim.  

Initially, the Board believes that some discussion of the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), is 
warranted.  In that case, the Court distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of an already service-
connected condition.  Id. at 126.  The Court held that the 
significance of this distinction is that, at the time of an 
initial rating, separate ratings may be assigned for separate 
periods of time based on the severity of the disability; this 
is a practice known as "staged ratings."  Id.  Since the 
veteran's notice of disagreement expressed dissatisfaction 
with the initial rating assigned for his cervical spine 
disability, his claim must be considered in light of the 
court's holding in Fenderson.  According to the last 
supplemental statement of the case (SSOC) of February 1999, 
the issues perfected for appeal to the Board were entitlement 
to an increased evaluation for a cervical spine disability, 
and entitlement to an earlier effective date for a 40 percent 
evaluation.  Based, however, on the Court's reasoning in 
Fenderson, the Board finds that these two issues are 
inextricably intertwined with a determination of the 
propriety of the RO's initial evaluation of the cervical 
spine disability.  Id.; see also Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  Consequently, the issues on appeal have 
been combined and re-characterized as what evaluation is 
warranted for status post right anterior cervical diskectomy 
and fusion at the C5-C6 level with mild radiculopathy, from 
November 30, 1993, the date that the veteran's claim was 
first received by VA. 

From a review of the most recent rating decisions, including 
the statement of the case (SOC) of December 1998 and SSOC of 
February 1999, it is apparent that the RO considered evidence 
submitted in connection with the veteran's claim at various 
times during the course of his appeal, in light of the 
governing legal authority.  Therefore, the RO, in effect, 
considered whether "staged ratings" were warranted.  In 
fact, the RO has awarded the veteran different evaluations 
for his neck disability at various periods of the appeal.  
Consequently, it is not necessary to remand this case to the 
RO for further consideration of the possibility of receiving 
staged ratings.

As noted in the factual background, various VA examiners have 
indicated that the veteran's claims file was not available 
for review prior to examination.  According to the Court's 
ruling in Green v. Derwinski, 1 Vet. App. 121, 124 (1991), a 
VA examination is inadequate for rating purposes if the 
examiner does not take into account the record of prior 
medical treatment.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  It is the Board's determination that the VA 
examinations conducted through September 1998 are adequate 
for rating purposes.  While at times the examiners did not 
have access to the claims files, these examiners did take 
detailed medical histories from the appellant that accurately 
reflected the medical history of record.  In fact, some of 
the examiners actually reviewed the veteran's private 
treatment records during the examination.  As these examiners 
were able to consider the veteran's medical history as 
accurately related by him and multiple examinations were 
conducted at regular intervals during the appeal period, 
there is no need to return these examination reports for 
further comment.  Id. at 381.

Even if the VA examinations were viewed as inadequate for 
rating purposes, the numerous and detailed private 
examinations, consultations, and testing have provided the 
Board with all appropriate information to rate his neck 
disability.  See 38 C.F.R. § 3.326(c) (1999) (A statement 
from a private physician may be accepted for rating a claim 
without further examination).  These reports have commented 
on the severity of the symptomatology, range of motion, and 
some, like the EMG examination of March 1998, appear to have 
been conducted during flare-ups of his symptoms.  The veteran 
and his representative argued that the VA had erred in not 
obtaining such tests as MRI's and CT scans of his cervical 
spine.  Such tests were never indicated by his VA examiners 
as being necessary to fully describe his symptomatology 
picture.  In any event, his private medical records are 
replete with such testing on a periodic basis and provide the 
VA with a detailed picture of the development of his cervical 
spine deformity.

Finally, the veteran has contented that the RO has purposely 
delayed submission of his appeal to the Board in order to 
frustrate his rights of due process.  A review of the claims 
file indicates that the RO has in fact acted appropriately in 
order to fully develop his claim.  The veteran has undergone 
repeated cervical surgery on a periodic basis in recent 
years.  It was appropriate for the RO to develop the most 
recent treatment and surgical records, and then allow for a 
period of time for convalescence prior to a compensation 
examination in order for the disorder to become static.  
38 C.F.R. § 4.30 (A total rating under 38 C.F.R. § 4.30 will 
be followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating).  In any event, neither 
the veteran nor his representative has referred to a remedy 
allowed under either law or regulation which the Board could 
grant for such a delay.  The Board cannot grant any type of 
equitable relief without authorization under law or 
regulation.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992) 
(A grant of equitable relief is not within the jurisdiction 
of the Board).

The Board is satisfied that all requirements to assist the 
veteran in developing the evidence pertinent to his claim 
have been completed.  During the pendency of this claim, the 
RO has repeatedly obtained the veteran's private treatment 
records from him and directly from his healthcare providers.  
The veteran has been fully informed of the RO's reasons and 
bases for its decisions, the evidence reviewed in making 
these decisions, and he and his representative have availed 
themselves of the opportunity to present arguments to the 
Board.  Based on the above analysis, it is determined that 
the veteran will not be prejudiced by the Board proceeding to 
adjudicate his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evaluation of the veteran's cervical spine disability.

Initially, the Board notes that neither the veteran nor his 
representative has expressed any dissatisfaction with the 
RO's grants of total disability evaluations under the 
provisions of 38 C.F.R. § 4.30 since November 1993.  
Therefore, the Board does not have jurisdiction to review 
these evaluations at the present time.

Since the veteran's effective date for service connection, 
there have been four different periods when the veteran has 
received a schedular evaluation.  These are from November 30, 
1993, to April 11, 1994; and from June 1, 1994, to August 18, 
1997, when the veteran was evaluated as 20 percent disabled.  
The other two periods are from December 1, 1997, to April 13, 
1998; and from September 1, 1998, to the present time, when 
the veteran has been evaluated as 20 and 40 percent disabled 
respectively.

The RO has evaluated the veteran's neck disability under the 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes (Code) 5290 and 5293.  Under Code 5290, 
moderate limitation of motion in the cervical spine is 
evaluated as 20 percent disabling.  Severe limitation of 
motion is considered 30 percent disabling.  Intervertebral 
disc syndrome with recurring attacks of moderate symptoms is 
rated at 20 percent under Code 5293.  Recurring attacks of 
severe symptoms, with intermittent relief, are rated at 40 
percent.  Pronounced symptoms, with little intermittent 
relief, compatible with sciatic neuropathy such as 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc are evaluated as 60 percent disabling.

It is noted by the Board that the RO has previously 
considered Codes 8515 (paralysis of the median nerve), and 
presumably Codes 8615 (neuritis) and 8715 (neuralgia), in the 
evaluation of the veteran's current cervical spine 
disability.  The Board finds that an evaluation under these 
diagnostic codes for any period discussed above is not 
warranted under the facts of this case.  There is no 
diagnosis of record for neuritis, neuralgia, or paralysis of 
the median nerve.  In fact, there is no medical opinion or 
diagnosis of record that has indicated any type of 
abnormality associated with the median nerve itself.  This 
was confirmed on repeated EMG and nerve conduction tests.  
The diagnosed disorder has consistently been associated with 
cervical disc defects, that is impingement of the nerve roots 
at the cervical spine, and is most appropriately evaluated 
under Code 5293 that directly rates this type of disorder.  
Analogous ratings can only be awarded when a condition not 
listed in the rating code is encountered.  38 C.F.R. § 4.20.

The veteran's subjective complaints have consistently 
indicated pain in his neck that radiated into his upper right 
extremity with resulting numbness and weakness.  He has also 
asserted that these symptoms have been of a severe nature.  
During the period from November 30, 1993 to April 11, 1994, 
the objective evidence indicated that the veteran had 
moderate disc herniation at the C3-C4, C5-C6 and C6-C7 levels 
with compression of the spinal cord.  EMG testing of December 
1993 failed to confirm radiculopathy.  However, after 
considering the veteran's symptomatology and physical 
examination, his physician diagnosed radiculopathy.  A 
chiropractor opined in January 1994 that the veteran had 
intermittent exacerbation of pain and stiffness.  In light of 
these facts, and the application of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.7, the Board finds that the veteran's neck 
disability warranted a 40 percent evaluation under Code 5293 
for severe symptoms of intervertebral disc syndrome with 
intermittent relief.  

A higher evaluation under this diagnostic code for the stated 
period is not warranted, as the objective evidence does not 
describe pronounced symptoms.  Physical examinations of 
November and December 1993 indicated that his motor strength 
was normal.  However, there was a finding of "minimal" 
weakness in the right upper extremity in the last examination 
of December 1993.  There was no indication during this period 
of muscle atrophy.  The only sensory defects found were 
diminished reflexes in the right upper extremity.  One 
examiner in December 1993 reported "depressed absent" 
reflexes.  However, an examiner of November 1993 found rather 
strong reflexes in these muscles and another examiner of 
December 1993 only characterized the abnormality as 
"diminished."  Thus the preponderance of the evidence for 
this period indicates that the veteran still maintained at 
least diminished reflexes in his right upper extremity, and 
that the pronounced symptoms associated with a 60 percent 
rating were not evident during this term.

As the highest evaluation allowed under Code 5290 is 30 
percent and under Code 5287 (ankylosis of the cervical spine) 
is 40 percent, a discussion of these diagnostic criteria is 
now moot.  There is no objective medical evidence that the 
veteran had a fractured vertebra in his cervical spine.  
Thus, his cervical disability cannot be evaluated under Code 
5285 for residuals of such a fracture.

Turning to the period from June 1, 1994, to August 18, 1997, 
there is conflicting evidence whether the veteran's cervical 
spine disability underwent any improvement after surgery.  
Private outpatient records indicated that the veteran had 
experienced "moderate" improvement with his symptoms by 
July 1994 and his symptoms were characterized as "mild" in 
February 1995.  However, the February 1995 outpatient record 
later described the veteran's discomfort as "significant."  
While in July 1994, the veteran was instructed to discontinue 
the use of his cervical collar, by February 1995, the same 
physician recommended its continued use.  In addition, Dr. 
Downes indicated in October 1994 that the pain resulting from 
the veteran's cervical spine disorder was "severe."  The 
examination results from his private physician and VA 
examiners do not indicate any significant deficits with his 
motor strength, sensation, or deep tendon reflexes prior to 
July  1997.  While Dr. Downes indicated in October 1994 that 
there was little relief of the veteran's symptoms, his 
private follow-up records from his physician fail to describe 
similar symptoms.  These records indicate improved symptoms 
after the veteran's surgery in April 1994 with gradually 
increase severity in the fall of 1995.  After resolving all 
reasonable doubt, the Board finds that the veteran's 
intervertebral disc syndrome was of a severe nature with 
periods of intermittent relief from June 1, 1994 until July 
20, 1997.  Thus, he is entitled to an increased evaluation of 
40 percent disabling under Code 5293.  A 60 percent 
evaluation is not warranted for this period, predominately on 
the basis of the objective findings from examination which 
failed to elicit pronounced neurologic symptoms such as 
objective demonstration of neuropathy, muscle spasm, or 
absent reflexes.

However, the private outpatient record dated on July 21, 1997 
indicated significant worsening of the veteran's symptoms on 
objective examination.  These symptoms included pain with 
movement of the neck and arms, weakness and numbness 
throughout the right upper extremity, and sluggish or absent 
deep tendon reflexes in the upper extremities.  Diagnostic 
testing in August 1997 also demonstrated increased and 
expanding cervical spine abnormalities.  Neurologists opined 
that the veteran's nerve damage had become irreversible.  
Based on this evidence of demonstrable pronounced symptoms of 
the veteran's cervical disc syndrome, the veteran is entitled 
to a 60 percent evaluation from July 21 to August 18, 1997.  

For the period from December 1, 1997 to February 24, 1999, 
excluding the periods for which he has been granted a total 
disability evaluation under 38 C.F.R. § 4.30, the medical 
evidence indicates that the veteran continued to suffer with 
pronounced symptoms of intervertebral disc syndrome.  The 
medical examinations during this period demonstrated absent 
deep tendon reflexes, muscle weakness, and numbness in the 
upper extremities in addition to chronic pain in the neck and 
arms.  The examiner characterized these symptoms as 
"severe" in January 1998.  He was found to have 
"significant discomfort" and "excruciating pain" in March 
1998.  Range of motion in his neck was found to be markedly 
limited due to pain.  While there is some indication that 
intercurrent neck surgery may have temporarily improved the 
veteran's symptoms; the overall medical picture indicates 
pronounced symptomatology especially during flare-ups of his 
symptoms.  Therefore, the veteran is entitled to a 60 percent 
evaluation from December 1, 1997 to February 24, 1999.

In March 1999, the veteran contended that Dr. Murray's 
opinion of January 1999 entitled him to a 60 percent 
evaluation from the date of his claim for service connection.  
This physician indicated his opinion that the veteran's 
spinal disorders rendered him 60 percent disabling since 
April 1994.  The Board acknowledges that it is not to use its 
own medical judgment, but instead is to rely on competent 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  However, the determination of the appropriate rating 
under the VA's Schedule for Rating Disabilities, is a legal 
question within the competence of the Board.  In any event, a 
close reading of the Dr. Murray's opinion does not establish 
that the veteran is entitled to a 60 percent evaluation for 
his cervical spine disorder prior to July 21, 1997, even if 
the physician was competent to make a legal determination.  
The disability discussed by Dr. Murray was a combination of 
the veteran's cervical and lumbar disorders.  The veteran's 
lumbar spine disorder is not currently service-connected and 
its symptoms cannot be considered in the evaluation of a 
separately rated cervical disorder.  In fact, this opinion 
supports the above noted evaluations indicating that the 
veteran's disorders have progressively worsened in recent 
years.

The medical examinations of record have noted surgical scars 
exist on the veteran's neck as a result of his cervical spine 
fusions.  However, these scars have consistently been found 
to be well-healed.  Therefore, the veteran is not entitled to 
a separate evaluation for these scars under Code 7803.  His 
examiners have also not reported that these scars are 
disfiguring in any significant degree.  Neither has the 
veteran nor his representative made such claims.  Without a 
disfiguring scar, an separate evaluation under Code 7800 is 
not warranted.  Finally, any pain or limitation of motion 
associated with these scars has been considered in the 
diagnostic criteria discussed above.  Thus, a separate 
evaluation for painful scars under Codes 7804 and 7805 would 
violate the provisions of 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is noted by the Board that a 60 percent evaluation is the 
highest rating allowed under 38 C.F.R. § 4.71a for 
intervertebral disc syndrome.  This raises the issue of a 
possible extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b).  This issue is discussed further in the 
following remand. 

Based on the above analysis, the Board finds that the 
evidence warrants an increased evaluation to 40 percent 
disabling from November 30, 1993 to July 20, 1997.  A 
preponderance of the medical evidence does not support a 
higher evaluation during this period.  A 60 percent 
evaluation is warranted from July 21, 1997 to February 24, 
1999, but a higher schedular evaluation is not warranted 
during this period based on the preponderance of the medical 
evidence.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against evaluations higher than those awarded, that doctrine 
is not applicable regarding further increase.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  These awards 
exclude any period for which the veteran has been granted a 
total disability evaluation under 38 C.F.R. § 4.30.

In granting the above noted evaluations the Board considered 
the application of 38 C.F.R. §§ 4.40, and 4.45.  That is, 
limitation of movement of the cervical spine due to pain, 
excess fatigability, impaired use, weakened movement, disuse 
atrophy, incoordination on use, or other objective pathology.  
It was the significant limitation of motion in the neck due 
to pain that was instrumental in the award of a 60 percent 
evaluation since the veteran's surgery in August 1997.  
However, consideration of the provisions of 38 C.F.R. § 4.40 
and 4.45 would be inappropriate regarding the joints of the 
upper extremities as any interference with movement of these 
joints is the result of defects in the cervical spine.  See 
VAOPGCPREC 36-97, 63 Fed.Reg. 31262 (December 9, 1997); see 
also Johnson v. Brown, 9 Vet. App. 7 (1996).


ORDER

A 40 percent evaluation, but not more, for status post right 
anterior cervical diskectomy and fusion at the C5-C6 level 
with radiculopathy is granted for the period from November 
30, 1993, to April 11, 1994; and from June 1, 1994, to July 
20, 1997.  A 60 percent evaluation, but not more, is granted 
for the period from July 21, to August 18, 1997; from 
December 1, 1997, to April 13, 1998, and from September 1, 
1998 to February 24, 1999.  These awards are subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The last SSOC issued by the RO was dated in February 1999.  
Subsequently, the veteran submitted medical evidence directly 
to the Board.  While he waived RO consideration of this 
evidence, this evidence indicates that he underwent further 
cervical surgery in February 1999.  This would indicate that 
the veteran may be entitled to a total disability evaluation 
under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 (1999) 
for his period of hospitalization and convalescence.  As the 
RO has not initially reviewed this issue, the case must be 
remanded for the appropriate action in order to comply with 
the appellant's right to due process.  Bernard.  

In addition, the most recent medical evidence does not 
provide a disability picture of the cervical spine after the 
appropriate period of convalescence has expired.  See 
38 C.F.R. § 4.30.  Thus, the veteran's current level of 
disability cannot be ascertained.  Based on the limited 
medical evidence since February 1999, the Board finds that 
the veteran's private medical records since February 1999 
must be obtained for review and he should be given 
appropriate VA examinations to determine his current level of 
disability.  See Gregory v. Brown, 8 Vet. App. 563, 570 
(1996) (Where the veteran claims that his condition was worse 
than when originally rated, and available evidence is too old 
for adequate evaluation of his current condition, the duty to 
assist requires the VA to provide him with a new 
examination).

As noted above, the veteran has received the highest 
evaluation for intervertebral disc syndrome since July 1997, 
which raises the issue of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  A determination on referral for such 
consideration is not appropriate at this time.  The record 
clearly indicates that the veteran has received repeated 
hospitalizations for neck surgery.  While he has contended 
that his cervical disability prevents him from working, his 
workers' compensation records of 1991 indicate that it was a 
psychiatric disorder that affected his industrial 
adaptability.  Also, there is no clear medical opinion of 
record describing the effects of the veteran's cervical 
disorder on his ability to maintain gainful employment.  
Therefore, the veteran's workers' compensation records should 
be obtained and he should be provided with appropriate VA 
examinations to elicit a medical opinion on how his cervical 
spine disorder effects his ability to maintain substantially 
gainful employment.  See 38 C.F.R. § 4.16.

Based on the above analysis, the undersigned finds that 
further development is required.  Hence, this case is hereby 
REMANDED for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal, to include any relevant medical 
evidence.  In this regard, the RO should 
specifically request the veteran to sign 
records release forms for Hatem S. Abdo, 
M.D.; Richard Weisman, M.D.; Kenneth J. 
Murray, MD; Barbara L. Downes, D.C., 
Robert G. Hennessy, MD; Michele T. 
Cerino, M.D., and St. Agnes Healthcare.  
After release forms are returned, the RO 
should request all records of treatment 
for the veteran's cervical spine dated 
after February 1999.  The RO should also 
obtain and associate with the claims file 
copies of any other outstanding medical 
records identified by the veteran.  If 
any record specifically identified by the 
veteran cannot be secured that fact 
should be noted in the claims file, and 
the appellant informed in writing. 

2.  The RO should obtain all required 
records release forms from the veteran in 
order to obtain his workers' compensation 
file.  After such release forms are 
received the RO should contact the 
appropriate state office and obtain this 
file.  If any record specifically 
identified by the veteran cannot be 
secured that fact should be noted in the 
claims file, and the appellant informed 
in writing.

3.  Thereafter, the veteran should be 
afforded neurological and orthopedic VA 
examinations in order to determine the 
nature and extent of his cervical spine 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination in 
the cervical spine as a result of 
his service-connected disability?  
If so, the examiner should report 
the extent of any additional range 
of motion loss in the cervical spine 
due to such factors.

b.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  This 
opinion should only consider 
symptomatology associated with the 
service-connected cervical 
disability.  If so, the examiner 
should report the degree of 
additional range of motion loss in 
the cervical spine due to such 
factors.  

c.  In your best medical judgment, 
would you characterize the veteran's 
current symptomatology resulting 
from his cervical spine disorder as 
mild, moderate, severe, or 
pronounced?

d.  Since February 1999, how many 
episodes of incapacitating episodes 
(defined as a period requiring bed 
rest and treatment by a physician) 
has the veteran experienced as a 
result of his cervical disorder?  
How long was each episode?

e.  What degree of industrial 
impairment is due solely to the 
veteran's cervical spine disability?  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of the evaluation assigned the 
cervical spine disability since February 
24, 1999.  The RO must also evaluate this 
disability under the criteria found at 
38 C.F.R. §§ 4.40, 4.45 as defined by the 
Court in DeLuca.  In addition, the RO 
should document whether the issue of 
entitlement to an extra-schedular 
evaluation for any period after July 21, 
1997 warrants referral under the 
provisions of 38 C.F.R. § 3.321(b).  If 
any benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue a SSOC.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the appellant is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


